Affirmed and Memorandum Opinion filed January 10, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-10-00122-CR
                                    ____________

                              IGNACIO RUIZ, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 228th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1189825


                            MEMORANDUM OPINION

       Appellant entered a plea of not guilty to the offense of murder. A jury found him
guilty and assessed punishment at confinement for life in the Institutional Division of the
Texas Department of Criminal Justice and assessed a fine of $10,000. Appellant filed a
notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit.      The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991). At appellant’s request, the record was provided
to him. On August 19, 2011, appellant filed a pro se response to counsel’s brief.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2